Exhibit 10.1

SECOND AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

Dated as of June 5, 2001

between

XO Communications, Inc.

and

The Purchasers Listed on the Signature Pages Hereto

 



--------------------------------------------------------------------------------



      SECOND AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT, dated as of
June 5, 2001 between XO Communications, Inc., a Delaware corporation (the
“Company”), and the entities listed on the signature pages hereto under the
caption “Purchasers” (each a “Purchaser” and, collectively, the “Purchasers”).

      Pursuant to the Stock Purchase Agreement, dated December 7, 1999 (the
“1999 Stock Purchase Agreement”), by and between the Company and certain of the
Purchasers, on January 20, 2000, the Purchasers acquired (i) an aggregate of
584,375 shares of the Company’s Series C Preferred Stock, par value $0.01 per
share (the “Series C Preferred Stock”), and (ii) an aggregate of 265,625 shares
of the Company’s Series D Preferred Stock, par value $0.01 per share (the
“Series D Preferred Stock”).

      Pursuant to the Stock Purchase Agreement, dated as of June 14, 2000 (the
“2000 Stock Purchase Agreement”), by and between the Company and the Purchasers,
the Purchasers acquired (i) an aggregate of 268,750 shares of the Company’s
Series G Preferred Stock, par value $0.01 per share (the “Series G Preferred
Stock”), and (ii) an aggregate of 131,250 shares of the Company’s Series H
Preferred Stock, par value $0.01 per share (the “Series H Preferred Stock” and,
collectively with the Series C Preferred Stock, Series D Preferred Stock and the
Series G Preferred Stock, the “Preferred Shares”).

      In connection with the consummation of the transactions contemplated by
the 2000 Stock Purchase Agreement, the Company and the Purchasers entered into
an Amended and Restated Registration Rights Agreement, dated as of July 6, 2000
(the “Existing Registration Rights Agreement”), pursuant to which the Company
granted the Purchasers certain rights with respect to the registration of the
shares of Common Stock (as hereinafter defined) issuable upon conversion of the
Preferred Shares.

      Pursuant to the Amendment and Stock Purchase Agreement, dated as of April
25, 2001 (the “Amendment and Stock Purchase Agreement”), by and between the
Company and the Purchasers (i) the Company is amending (the “Amendments”) the
Certificates of Designation (as defined in the Amendment and Stock Purchase
Agreement) with respect to the Preferred Shares and (ii) the Purchasers are
purchasing an aggregate of 50 million shares of the Company’s Class A Common
Stock, par value $.02 per share (the “Class A Common Stock”).

      The Company and the Purchasers desire to further amend and restate the
Existing Registration Rights Agreement in its entirety to provide for the rights
of the Purchasers with respect to the registration of the shares of Common Stock
held by the Purchasers and the shares of Common Stock issuable upon conversion
of the Preferred Shares.

 



--------------------------------------------------------------------------------



      Accordingly, as part of, and as consideration for, the acquisition of the
Preferred Shares by the Purchasers from the Company pursuant to the 1999 Stock
Purchase Agreement and the 2000 Stock Purchase Agreement and the purchase of the
Class A Common Stock and the Amendments pursuant to the Amendment and Stock
Purchase Agreement, the Company hereby grants to the Purchasers certain
registration and other rights with respect to its shares of Class A Common Stock
as more fully set forth herein.

      Accordingly, the parties hereto agree to amend and restate the Existing
Registration Rights Agreement in its entirety as follows:

      1.      Definitions. As used herein, unless the context otherwise
requires, the following terms have the following respective meanings:

      “Certificate of Incorporation” means the Certificate of Incorporation of
the Company, as it may be amended or restated hereafter from time to time.

      “Commission” means the Securities and Exchange Commission or any other
Federal agency at the time administering the Securities Act.

      “Common Stock” means any shares of Class A Common Stock of the Company,
now or hereafter authorized to be issued, and any and all securities of any kind
whatsoever of the Company which may be exchanged for or converted into Common
Stock, any and all securities of any kind whatsoever of the Company which may be
issued on or after the date hereof in respect of, in exchange for, or upon
conversion of shares of Common Stock pursuant to a merger, consolidation, stock
split, stock dividend, recapitalization of the Company or otherwise.

      “Exchange Act” means the Securities Exchange Act of 1934, as amended, or
any similar Federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time. Reference to a
particular section of the Exchange Act shall include a reference to the
comparable section, if any, of any such similar Federal statute.

      “Person” means a corporation, an association, a partnership, an
organization, a business, a trust, an individual, or any other entity or
organization, including a government or political subdivision or an
instrumentality or agency thereof.

      “Registrable Securities” means (i) any shares of Common Stock issued or
issuable upon the conversion of any Preferred Shares held by the Purchasers,
(ii) any shares of Common Stock issued to any of the Purchasers pursuant to the
Amendment and Stock Purchase Agreement and (iii) any shares of Common Stock
issued with respect to the Preferred Shares or the Common Stock referred to in
clauses (i) and (ii) by way of a stock dividend, stock split or reverse stock
split or in connection with a combination of

-2-



--------------------------------------------------------------------------------



shares, recapitalization, merger, consolidation or otherwise. As to any
particular Registrable Securities, such securities shall cease to be Registrable
Securities (a) when a registration statement with respect to the sale of such
securities shall have become effective under the Securities Act and such
securities shall have been disposed of in accordance with such registration
statement, (b) when such securities shall have been otherwise transferred, new
certificates for them not bearing a legend restricting further transfer shall
have been delivered by the Company and subsequent public distribution of them
shall not require registration of them under the Securities Act, (c) when such
securities are eligible for sale under Rule 144(k) or any successor provision,
or (d) when such securities shall have been sold as permitted by, and in
compliance with, the Securities Act.

      “Registration Expenses” means all expenses incident to the registration
and disposition of the Registrable Securities pursuant to Section 2 hereof,
including, without limitation, all registration, filing and applicable national
securities exchange fees, all fees and expenses of complying with state
securities or blue sky laws (including fees and disbursements of counsel to the
underwriters or the Purchasers in connection with “blue sky” qualification of
the Registrable Securities and determination of their eligibility for investment
under the laws of the various jurisdictions), all word processing, duplicating
and printing expenses, all messenger and delivery expenses, the fees and
disbursements of counsel for the Company and of its independent public
accountants, including the expenses of “cold comfort” letters or any special
audits required by, or incident to, such registration, all fees and
disbursements of underwriters (other than underwriting discounts and
commissions), all transfer taxes, and all fees and expenses of counsel to the
Purchasers; provided, however, that Registration Expenses shall exclude, and the
Purchasers shall pay, underwriting discounts and commissions in respect of the
Registrable Securities being registered.

      “Securities Act” means the Securities Act of 1933, as amended, or any
similar Federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time. References to a
particular section of the Securities Act shall include a reference to the
comparable section, if any, of any such similar Federal statute.



  2.   Registration Under Securities Act, etc.      
2.1      Registration on Request.

                        (a)      Request. The Purchasers shall have the right to
require the Company to effect the registration under the Securities Act of all
or part of the Registrable Securities, by delivering a written request therefor
to the Company specifying the number of shares of Registrable Securities and the
intended method of distribution. The Company shall (i) use its reasonable best
efforts to effect the registration under the Securities Act (including by means
of a shelf registration pursuant to Rule 415 under the

-3-



--------------------------------------------------------------------------------



Securities Act if so requested in such request and if the Company is then
eligible to use such a registration) of the Registrable Securities which the
Company has been so requested to register by the Purchasers, for distribution in
accordance with the intended method of distribution set forth in the written
request delivered by the Purchasers, such registration to be effected as
expeditiously as possible (but in any event within 90 days of receipt of a
written request), and (ii) if requested by the Purchasers, use its reasonable
best efforts to obtain acceleration of the effective date of the registration
statement relating to such registration.

                        (b)      Registration of Other Securities. Whenever the
Company shall effect a registration pursuant to this Section 2.1 in connection
with an underwritten offering by the Purchasers of Registrable Securities, no
securities other than Registrable Securities shall be included among the
securities covered by such registration if inclusion of such other securities
would result in a request by the managing underwriters for a reduction in the
number of Registrable Securities requested to be so registered, except as
required by the terms of (i) registration rights agreements in effect on
January 20, 2000, (ii) the registration rights agreement, dated as of June 16,
2000, between NM Acquisition Corp. and Craig O. McCaw, (iii) the Warrant
Registration Rights Agreement, dated as of December 18, 1997, by and among the
Company (as successor to Concentric Network Corporation) and certain other
parties thereto, (iv) the Registration Rights Agreement, dated as of April 11,
2000, among the Company, Stanley Marsh 3 and the other persons party thereto and
(v) the registration rights agreement, dated as of January 12, 2001, by and
among the Company, Salomon Smith Barney Inc. and Goldman, Sachs & Co. (all such
registration rights agreements, collectively, the “Existing Registration Rights
Agreements”). If such Registrable Securities requested to be included in a
registration pursuant to this Section 2.1, together with other securities
requested to be included in such registration, would result in a request by the
managing underwriters for a reduction in the number of such Registrable
Securities and other securities requested to be so registered, then the Company
will be required to include in such registration only the amount of Registrable
Securities and other securities which it is so advised can be included in such
registration. In such event, securities shall be registered, subject to the
terms of the Existing Registration Rights Agreements, in the following priority:
(A) the Registrable Securities requested by the Purchasers to be included in
such registration statement pursuant to this Section 2.1, (B) the securities
proposed to be included by the Company, and then (C) any other securities of the
Company requested to be included in such registration by any other holder having
the right to include securities on a pro rata basis in accordance with the
number of securities proposed to be included by the other stockholders with such
rights.

                        (c)      Registration Statement Form. Registrations
under this Section 2.1 shall be on such appropriate registration form of the
Commission as, subject to clause (a)(i) above, shall be selected by the Company
and as shall be reasonably acceptable to the Purchasers. The Company agrees to
include in any such registration

-4-



--------------------------------------------------------------------------------



statement all information which, in the opinion of counsel to the Purchasers and
counsel to the Company, is necessary or desirable to be included therein.

                        (d)      Expenses. The Company shall pay all
Registration Expenses in connection with any registration requested pursuant to
this Section 2.1.

                        (e)      Effective Registration Statement. A
registration requested pursuant to this Section 2.1 shall not be deemed to have
been effected (including for purposes of paragraph (h) of this Section 2.1)
(i) unless a registration statement with respect thereto has become effective
and has been kept continuously effective for a period of at least 365 days (or
such shorter period which shall terminate when all the Registrable Securities
covered by such registration statement have been sold pursuant thereto), (ii) if
after it has become effective, such registration is interfered with by any stop
order, injunction or other order or requirement of the Commission or other
governmental agency or court for any reason not attributable to the Purchasers
and has not thereafter become effective, or (iii) if the conditions to closing
specified in the underwriting agreement, if any, entered into in connection with
such registration are not satisfied or waived.

                        (f)      Selection of Underwriters. The underwriters of
each underwritten offering of the Registrable Securities so to be registered
shall be selected by the Purchasers, subject to the Company’s approval, which
approval shall not be unreasonably withheld.

                        (g)      Right to Withdraw. If the managing underwriter
of any underwritten offering shall advise the Purchasers that the Registrable
Securities covered by the registration statement cannot be sold in such offering
within a price range acceptable to the Purchasers, then the Purchasers shall
have the right to notify the Company in writing that they have determined that
the registration statement be abandoned or withdrawn, in which event the Company
shall abandon or withdraw such registration statement. In the event of such
abandonment or withdrawal, such request shall not be counted for purposes of the
requests for registration to which the Purchasers are entitled pursuant to this
Section 2.1, and the Purchasers shall pay, or reimburse the Company for, all
Registration Expenses related thereto.

                        (h)      Limitations on Registration on Request. The
Purchasers shall be entitled to require the Company to effect, and the Company
shall be required to effect, six registrations in the aggregate pursuant to this
Section 2.1.

                        (i)      Postponement. The Company shall be entitled
once in any six-month period to postpone for a reasonable period of time (but
not exceeding 60 days) (the “Postponement Period”) the filing of any
registration statement required to be prepared and filed by it pursuant to this
Section 2.1 if the Company determines, in its reasonable judgment, that such
registration and offering would materially interfere with

-5-



--------------------------------------------------------------------------------



any material financing, corporate reorganization or other material transaction
involving the Company or any subsidiary, or would require premature disclosure
thereof, and promptly gives the Purchasers written notice of such determination,
containing a general statement of the reasons for such postponement (which the
Purchasers shall maintain in strict confidence in accordance with the
Confidentiality Agreement (as defined in the Amendment and Stock Purchase
Agreement)) and an approximation of the anticipated delay. If the Company shall
so postpone the filing of a registration statement, (i) the Company shall use
its reasonable best efforts to limit the delay to as short a period as is
practicable and (ii) the Purchasers shall have the right to withdraw the request
for registration by giving written notice to the Company at any time and, in the
event of such withdrawal, such request shall not be counted for purposes of the
requests for registration to which the Purchasers are entitled pursuant to this
Section 2.1.

                        (j)      Shelf Registration. If the Purchasers request
that the Company effect a registration of Registrable Securities by means of
shelf registration pursuant to Rule 415 under the Securities Act (a “Shelf
Registration Statement”), in addition to the other requirements contained
herein, the Company shall, at its cost, use its reasonable best efforts to keep
the Shelf Registration Statement continuously effective in order to permit the
Prospectus forming part thereof to be usable by the Purchasers until such time
as all the Registrable Securities covered by the Shelf Registration Statement
have been sold pursuant to the Shelf Registration Statement or cease to be
outstanding (the “Effectiveness Period”); provided, however, that the
Effectiveness Period in respect of the Shelf Registration Statement shall be
extended to the extent required to permit dealers to comply with the applicable
prospectus delivery requirements under the Securities Act and as otherwise
provided herein.

            2.2      Incidental Registration.

                        (a)      Right to Include Registrable Securities. If the
Company at any time proposes to register any of its securities for the account
of any other stockholder under the Securities Act by registration on Form S-1,
S-2 or S-3 or any successor or similar form(s) (except registrations on any such
Form or similar form(s) solely for registration of securities in connection with
an employee benefit plan or dividend reinvestment plan or a merger or
consolidation or incidental to an issuance of securities under Rule 144A under
the Securities Act), it will each such time give prompt written notice to the
Purchasers of its intention to do so and of the Purchasers’ rights under this
Section 2.2. Upon the written request of the Purchasers (which request shall
specify the maximum number of Registrable Securities intended to be disposed of
by the Purchasers), made as promptly as practicable and in any event within
30 days after the receipt of any such notice (10 days if the Company states in
such written notice or gives telephonic notice to the Purchasers, with written
confirmation to follow promptly thereafter, stating that (i) such registration
will be on Form S-3 and (ii) such shorter period of time is required because of
a planned filing date), the Company shall use its

-6-



--------------------------------------------------------------------------------



reasonable best efforts to effect the registration under the Securities Act of
all Registrable Securities which the Company has been so requested to register
by the Purchasers; provided, however, that if, at any time after giving written
notice of its intention to register any securities and prior to the effective
date of the registration statement filed in connection with such registration,
the Company shall determine for any reason not to register or to delay
registration of such securities, the Company shall give written notice of such
determination and its reasons therefor (which the Purchasers will hold in strict
confidence in accordance with the Confidentiality Agreement) to the Purchasers
and (i) in the case of a determination not to register, shall be relieved of its
obligation to register any Registrable Securities in connection with such
registration (but not from any obligation of the Company to pay the Registration
Expenses in connection therewith), without prejudice, however, to the rights of
the Purchasers to request that such registration be effected as a registration
under Section 2.1 and (ii) in the case of a determination to delay registering,
shall be permitted to delay registering any Registrable Securities, for the same
period as the delay in registering such other securities. No registration
effected under this Section 2.2 shall relieve the Company of its obligation to
effect any registration upon request under Section 2.1. The Company will pay all
Registration Expenses in connection with any registration of Registrable
Securities requested pursuant to this Section 2.2.

                        (b)      Right to Withdraw. The Purchasers shall have
the right to withdraw its request for inclusion of its Registrable Securities in
any registration statement pursuant to this Section 2.2 at any time prior to the
execution of an underwriting agreement with respect thereto by giving written
notice to the Company of its request to withdraw.

                        (c)      Priority in Incidental Registrations. If the
managing underwriter of any underwritten offering shall inform the Company by
letter of its belief that the number of Registrable Securities requested to be
included in such registration, when added to the number of other securities to
be offered in such registration, would materially adversely affect such
offering, then the Company shall include in such registration, to the extent of
the number and type which the Company is so advised can be sold in (or during
the time of) such offering without so materially adversely affecting such
offering (the “Section 2.2 Sale Amount”) and to the fullest extent permitted by
the terms of the Existing Registration Rights Agreements, in the following
priority: (I) securities proposed to be included by the Company, (II) on a pro
rata basis in accordance with the number of securities proposed to be included
by the stockholders, if any, triggering such incidental registration, the
securities proposed by such stockholders triggering such incidental
registration, and then (III) the Registrable Securities requested by the
Purchasers to be included in such registration pursuant to Section 2.2(a) and
any other securities of the Company requested to be included in such
registration by any other holder having the right to include securities on a pro
rata basis (in an amount in the aggregate equal to the Section 2.2 Sale Amount),
based on the pro rata amount of shares

-7-



--------------------------------------------------------------------------------



of Common Stock held, or obtainable by exercise or conversion of other
securities of the Company, by the Purchasers or such holder.

                        (d)      Plan of Distribution. Any participation by
holders of Registrable Securities in a registration by the Company shall be in
accordance with the Company’s plan of distribution, provided that the Purchasers
shall in consultation with the Company have the right to select a co-managing
underwriter.

            2.3      Registration Procedures. If and whenever the Company is
required to use its reasonable best efforts to effect the registration of any
Registrable Securities under the Securities Act as provided in Sections 2.1 and
2.2 hereof, the Company shall as expeditiously as possible:



        (a)      prepare and file with the Commission as soon as practicable the
requisite registration statement to effect such registration (and shall include
all financial statements required by the Commission to be filed therewith) and
thereafter use its reasonable best efforts to cause such registration statement
to become effective; provided, however, that before filing such registration
statement (including all exhibits) or any amendment or supplement thereto or
comparable statements under securities or blue sky laws of any jurisdiction, the
Company shall as promptly as practicable furnish such documents to the
Purchasers and each underwriter, if any, participating in the offering of the
Registrable Securities and their respective counsel, which documents will be
subject to the review and comments of the Purchasers, each underwriter and their
respective counsel; and provided, further, however, that the Company may
discontinue any registration of its securities which are not Registrable
Securities at any time prior to the effective date of the registration statement
relating thereto;



        (b)      notify the Purchasers of the Commission’s requests for amending
or supplementing the registration statement and the prospectus, and prepare and
file with the Commission such amendments and supplements to such registration
statement and the prospectus used in connection therewith as may be necessary to
keep such registration statement effective and to comply with the provisions of
the Securities Act with respect to the disposition of all Registrable Securities
covered by such registration statement for such period as shall be required for
the disposition of all of such Registrable Securities in accordance with the
intended method of distribution thereof; provided, that except with respect to
any such registration statement filed pursuant to Rule 415 under the Securities
Act, such period need not exceed 365 days;



        (c)      furnish, without charge, to the Purchasers and each underwriter
such number of conformed copies of such registration statement and of

-8-



--------------------------------------------------------------------------------





  each such amendment and supplement thereto (in each case including all
exhibits), such number of copies of the prospectus contained in such
registration statement (including each preliminary prospectus and any summary
prospectus) and any other prospectus filed under Rule 424 under the Securities
Act, in conformity with the requirements of the Securities Act, and such other
documents, as the Purchasers and such underwriters may reasonably request;



        (d)      use its reasonable best efforts (i) to register or qualify all
Registrable Securities and other securities covered by such registration
statement under such securities or blue sky laws of such States of the United
States of America where an exemption is not available and as the Purchasers or
any managing underwriter shall reasonably request, (ii) to keep such
registration or qualification in effect for so long as such registration
statement remains in effect, and (iii) to take any other action which may be
reasonably necessary or advisable to enable the Purchasers to consummate the
disposition in such jurisdictions of the securities to be sold by the
Purchasers, except that the Company shall not for any such purpose be required
to qualify generally to do business as a foreign corporation in any jurisdiction
wherein it would not but for the requirements of this subsection (d) be
obligated to be so qualified or to consent to general service of process in any
such jurisdiction;



        (e)      use its reasonable best efforts to cause all Registrable
Securities covered by such registration statement to be registered with or
approved by such other federal or state governmental agencies or authorities as
may be necessary in the opinion of counsel to the Company and counsel to the
Purchasers to consummate the disposition of such Registrable Securities;



        (f)      furnish to the Purchasers and each underwriter, if any,
participating in the offering of the securities covered by such registration
statement, a signed counterpart of (i) an opinion of counsel for the Company,
and (ii) a “comfort” letter signed by the independent public accountants who
have certified the Company’s or any other entity’s financial statements included
or incorporated by reference in such registration statement, covering
substantially the same matters with respect to such registration statement (and
the prospectus included therein) and, in the case of the accountants’ comfort
letter, with respect to events subsequent to the date of such financial
statements, as are customarily covered in opinions of issuer’s counsel and in
accountants’ comfort letters delivered to the underwriters in underwritten
public offerings of securities (and dated the dates such opinions and comfort
letters are customarily dated) and, in the case of the legal opinion, such other
legal matters;

-9-



--------------------------------------------------------------------------------





        (g)      promptly notify the Purchasers and each managing underwriter,
if any, participating in the offering of the securities covered by such
registration statement (i) when such registration statement, any pre-effective
amendment, the prospectus or any prospectus supplement related thereto or
post-effective amendment to such registration statement has been filed, and,
with respect to such registration statement or any post-effective amendment,
when the same has become effective; (ii) of any request by the Commission for
amendments or supplements to such registration statement or the prospectus
related thereto or for additional information; (iii) of the issuance by the
Commission of any stop order suspending the effectiveness of such registration
statement or the initiation of any proceedings for that purpose; (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification of any of the Registrable Securities for sale under the securities
or blue sky laws of any jurisdiction or the initiation of any proceeding for
such purpose; (v) at any time when a prospectus relating thereto is required to
be delivered under the Securities Act, upon discovery that, or upon the
happening of any event as a result of which, the prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, in the light of the
circumstances under which they were made, and in the case of this clause (v), at
the request of the Purchasers promptly prepare and furnish to the Purchasers and
each managing underwriter, if any, participating in the offering of the
Registrable Securities, a reasonable number of copies of a supplement to or an
amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such securities, such prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances under which they were made; and
(vi) at any time when the representations and warranties of the Company
contemplated by Section 2.4(a) or (b) hereof cease to be true and correct;



        (h)      otherwise comply with all applicable rules and regulations of
the Commission, and make available to its security holders, as soon as
reasonably practicable, an earnings statement covering the period of at least
twelve months beginning with the first full calendar month after the effective
date of such registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 promulgated
thereunder, and promptly furnish to the Purchasers a copy of any amendment or
supplement to such registration statement or prospectus;

-10-



--------------------------------------------------------------------------------





        (i)      provide and cause to be maintained a transfer agent and
registrar (which, in each case, may be the Company) for all Registrable
Securities covered by such registration statement from and after a date not
later than the effective date of such registration;



        (j)      (i) use its reasonable best efforts to cause all Registrable
Securities covered by such registration statement to be listed on the NASDAQ
“national market system” or the principal securities exchange on which similar
securities issued by the Company are then listed (if any), if the listing of
such Registrable Securities is then permitted under the rules of such exchange,
or (ii) if no similar securities are then so listed, use its reasonable best
efforts to (x) cause all such Registrable Securities to be listed on a national
securities exchange or (y) failing that, secure designation of all such
Registrable Securities as a NASDAQ “national market system security” within the
meaning of Rule 11Aa2-1 of the Commission or (z) failing that, to secure NASDAQ
authorization for such shares and, without limiting the generality of the
foregoing, to arrange for at least two market makers to register as such with
respect to such shares with the National Association of Securities Dealers,
Inc.;



        (k)      deliver promptly to counsel to the Purchasers and each
underwriter, if any, participating in the offering of the Registrable
Securities, copies of all correspondence between the Commission and the Company,
its counsel or auditors and all memoranda relating to discussions with the
Commission or its staff with respect to such registration statement;



        (l)      use its reasonable best efforts to obtain the withdrawal of any
order suspending the effectiveness of the registration statement;



        (m)      provide a CUSIP number for all Registrable Securities, no later
than the effective date of the registration statement; and



        (n)      in connection with any underwritten public offering, make
available its senior executive officers, directors and chairman and otherwise
provide reasonable assistance to the underwriters (taking into account the needs
of the Company’s business) in their marketing of Registrable Securities.

The Company may require the Purchasers to furnish the Company such information
regarding the Purchasers and the distribution of the Registrable Securities as
the Company may from time to time reasonably request in writing.

      The Purchasers agree that upon receipt of any notice from the Company of
the happening of any event of the kind described in paragraph (g)(iii) or (v) of
this

-11-



--------------------------------------------------------------------------------



Section 2.3, the Purchasers will, to the extent appropriate, discontinue their
disposition of Registrable Securities pursuant to the registration statement
relating to such Registrable Securities until, in the case of paragraph (g)(v)
of this Section 2.3, their receipt of the copies of the supplemented or amended
prospectus contemplated by paragraph (g)(v) of this Section 2.3 and, if so
directed by the Company, will deliver to the Company (at the Company’s expense)
all copies, other than permanent file copies, then in their possession, of the
prospectus relating to such Registrable Securities current at the time of
receipt of such notice. If the disposition by the Purchasers of their securities
is discontinued pursuant to the foregoing sentence, the Company shall extend the
period of effectiveness of the registration statement by the number of days
during the period from and including the date of the giving of notice to and
including the date when the Purchasers shall have received copies of the
supplemented or amended prospectus contemplated by paragraph (g)(v) of this
Section 2.3; and, if the Company shall not so extend such period, the
Purchasers’ request pursuant to which such registration statement was filed
shall not be counted for purposes of the requests for registration to which the
Purchasers are entitled pursuant to Section 2.1 hereof.

            2.4      Underwritten Offerings.

                        (a)      Requested Underwritten Offerings. If requested
by the underwriters for any underwritten offering by the Purchasers pursuant to
a registration requested under Section 2.1, the Company shall enter into a
customary underwriting agreement (in the form of underwriting agreement used at
such time by the managing underwriter(s)) with a managing underwriter or
underwriters selected by the Purchasers. Such underwriting agreement shall be
satisfactory in form and substance to the Purchasers and shall contain such
representations and warranties by, and such other agreements on the part of, the
Company and such other terms as are generally prevailing in agreements of the
managing underwriter(s), including, without limitation, their customary
provisions relating to indemnification and contribution. The Purchasers shall be
party to such underwriting agreement and may, at their option, require that any
or all of the representations and warranties by, and the other agreements on the
part of, the Company to and for the benefit of such underwriters shall also be
made to and for the benefit of the Purchasers and that any or all of the
conditions precedent to the obligations of such underwriters under such
underwriting agreement be conditions precedent to the obligations of the
Purchasers.

                        (b)      Incidental Underwritten Offerings. In the case
of a registration pursuant to Section 2.2 hereof, if the Company shall have
determined to enter into any underwriting agreements in connection therewith,
all of the Registrable Securities to be included in such registration shall be
subject to such underwriting agreements. The Purchasers shall be party to such
underwriting agreement and may, at their option, require that any or all of the
representations and warranties by, and the other agreements on the part of, the
Company to and for the benefit of such underwriters shall

-12-



--------------------------------------------------------------------------------



also be made to and for the benefit of the Purchasers and that any or all of the
conditions precedent to the obligations of such underwriters under such
underwriting agreement be conditions precedent to the obligations of the
Purchasers.

            2.5      Preparation; Reasonable Investigation. In connection with
the preparation and filing of each registration statement under the Securities
Act pursuant to this Agreement, the Company will give the Purchasers, their
underwriters, if any, and their respective counsel, accountants and other
representatives and agents the opportunity to participate in the preparation of
such registration statement, each prospectus included therein or filed with the
Commission, and each amendment thereof or supplement thereto, and give each of
them such access to its books and records and such opportunities to discuss the
business of the Company with its officers and employees and the independent
public accountants who have certified its financial statements, and supply all
other information reasonably requested by each of them, as shall be necessary or
appropriate, in the opinion of the Purchasers and such underwriters’ respective
counsel, to conduct a reasonable investigation within the meaning of the
Securities Act.

            2.6      Indemnification.

                        (a)      Indemnification by the Company. The Company
agrees that in the event of any registration of any securities of the Company
under the Securities Act, the Company shall, and hereby does, indemnify and hold
harmless the Purchasers, their respective directors, officers, members,
partners, agents and affiliates and each other Person who participates as an
underwriter in the offering or sale of such securities and each other Person, if
any, who controls the Purchasers or any such underwriter within the meaning of
the Securities Act, against any losses, claims, damages, or liabilities, joint
or several, to which the Purchasers or any such director, officer, member,
partner, agent or affiliate or underwriter or controlling person may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities, joint or several (or actions or proceedings, whether
commenced or threatened, in respect thereof), arise out of or are based upon
(i) any untrue statement or alleged untrue statement of any material fact
contained in any registration statement under which such securities were
registered under the Securities Act, any preliminary prospectus, final
prospectus or summary prospectus contained therein, or any amendment or
supplement thereto, (ii) any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein in light of the circumstances in which they were made not misleading, or
(iii) any violation by the Company of any federal, state or common law rule or
regulation applicable to the Company and relating to action required of or
inaction by the Company in connection with any such registration, and the
Company shall reimburse the Purchasers and each such director, officer, member,
partner, agent or affiliate, underwriter and controlling Person for any legal or
any other expenses reasonably incurred by them in connection with investigating
or defending any such loss, claim, liability, action or proceeding; provided
that the Company shall not be

-13-



--------------------------------------------------------------------------------



liable in any such case to the Purchasers or any such director, officer, member,
partner, agent, affiliate, or controlling person to the extent that any such
loss, claim, damage, liability (or action or proceeding in respect thereof) or
expense arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in such registration statement,
any such preliminary prospectus, final prospectus, summary prospectus, amendment
or supplement in reliance upon and in conformity with written information
furnished to the Company by or on behalf of the Purchasers, specifically stating
that it is for use in the preparation thereof. Such indemnity shall remain in
full force regardless of any investigation made by or on behalf of the
Purchasers or any such director, officer, member, partner, agent, affiliate,
underwriter or controlling Person and shall survive the transfer of such
securities by the Purchasers.

                        (b)      Indemnification by the Purchasers. As a
condition to including any Registrable Securities in any registration statement,
the Company shall have received an undertaking reasonably satisfactory to it
from the Purchasers so including any Registrable Securities to indemnify and
hold harmless (in the same manner and to the same extent as set forth in
paragraph (a) of this Section 2.6) the Company, and each director of the
Company, each officer of the Company and each other Person, if any, who controls
the Company within the meaning of the Securities Act, with respect to any
statement or alleged statement in or omission or alleged omission from such
registration statement, any preliminary prospectus, final prospectus or summary
prospectus contained therein, or any amendment or supplement thereto, but only
to the extent such statement or alleged statement or omission or alleged
omission was made in reliance upon and in conformity with written information
furnished to the Company by or on behalf of the Purchasers specifically stating
that it is for use in the preparation of such registration statement,
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement; provided, however, that the liability of such indemnifying party
under this Section 2.6(b) shall be limited to the amount of proceeds (net of
expenses and underwriting discounts and commissions) received by such
indemnifying party in the offering giving rise to such liability. Such indemnity
shall remain in full force and effect, regardless of any investigation made by
or on behalf of the Company or any such director, officer or controlling Person
and shall survive the transfer of such securities by the Purchasers.

                        (c)      Notices of Claims, etc. Promptly after receipt
by an indemnified party of notice of the commencement of any action or
proceeding involving a claim referred to in the preceding subsections of this
Section 2.6, such indemnified party shall, if a claim in respect thereof is to
be made against an indemnifying party, give written notice to the latter of the
commencement of such action or proceeding; provided, however, that the failure
of any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations under the preceding subsections of this
Section 2.6, except to the extent that the indemnifying party is actually
prejudiced by such failure to give notice, and shall not relieve the
indemnifying party from any liability

-14-



--------------------------------------------------------------------------------



which it may have to the indemnified party otherwise than under this
Section 2.6. In case any such action or proceeding is brought against an
indemnified party, the indemnifying party shall be entitled to participate
therein and, unless in the opinion of outside counsel to the indemnified party a
conflict of interest between such indemnified and indemnifying parties may exist
in respect of such claim, to assume the defense thereof, jointly with any other
indemnifying party similarly notified to the extent that it may wish, with
counsel reasonably satisfactory to such indemnified party; provided, however,
that if the defendants in any such action or proceeding include both the
indemnified party and the indemnifying party and if in the opinion of outside
counsel to the indemnified party there may be legal defenses available to such
indemnified party and/or other indemnified parties which are different from or
in addition to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to defend such action
or proceeding on behalf of such indemnified party or parties, provided, however,
that the indemnifying party shall be obligated to pay for only one counsel and
one local counsel for all indemnified parties. After notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof and approval by the indemnified party of such counsel, the
indemnifying party shall not be liable to such indemnified party for any legal
expenses subsequently incurred by the latter in connection with the defense
thereof other than reasonable costs of investigation (unless the first proviso
in the preceding sentence shall be applicable). No indemnifying party shall be
liable for any settlement of any action or proceeding effected without its
written consent. No indemnifying party shall, without the consent of the
indemnified party (which consent shall not be unreasonably withheld or delayed),
consent to entry of any judgment or enter into any settlement which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect to such
claim or litigation.

                        (d)      Contribution. If the indemnification provided
for in this Section 2.6 shall for any reason be held by a court to be
unavailable to an indemnified party under subsection (a) or (b) hereof in
respect of any loss, claim, damage or liability, or any action in respect
thereof, then, in lieu of the amount paid or payable under subsection (a) or
(b) hereof, the indemnified party and the indemnifying party under subsection
(a) or (b) hereof shall contribute to the aggregate losses, claims, damages and
liabilities (including legal or other expenses reasonably incurred in connection
with investigating the same), (i) in such proportion as is appropriate to
reflect the relative fault of the indemnifying party on the one hand, and the
indemnified party on the other, which resulted in such loss, claim, damage or
liability, or action in respect thereof, with respect to the statements or
omissions which resulted in such loss, claim, damage or liability, or action in
respect thereof, as well as any other relevant equitable considerations, or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law or if the allocation provided in this clause (ii) provides a
greater amount to the indemnified party than clause (i) above, in such
proportion as shall be appropriate to reflect not only the relative fault but
also the relative benefits received by the indemnifying party and the

-15-



--------------------------------------------------------------------------------



indemnified party from the offering of the securities covered by such
registration statement as well as any other relevant equitable considerations.
The parties hereto agree that it would not be just and equitable if
contributions pursuant to this Section 2.6(d) were to be determined by pro rata
allocation or by any other method of allocation which does not take into account
the equitable considerations referred to in the preceding sentence of this
Section 2.6(d). No Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. In addition, no Person shall be obligated to contribute
hereunder any amounts in payment for any settlement of any action or claim
effected without such Person’s consent, which consent shall not be unreasonably
withheld. Notwithstanding anything in this subsection (d) to the contrary, no
indemnifying party (other than the Company) shall be required to contribute any
amount in excess of the proceeds (net of expenses and underwriting discounts and
commissions) received by such party from the sale of the Registrable Securities
in the offering to which the losses, claims, damages or liabilities of the
indemnified parties relate.

                        (e)      Other Indemnification. Indemnification and
contribution similar to that specified in the preceding subsections of this
Section 2.6 (with appropriate modifications) shall be given by the Company and
the Purchasers with respect to any required registration or other qualification
of securities under any federal, state or blue sky law or regulation of any
governmental authority other than the Securities Act. The indemnification
agreements contained in this Section 2.6 shall be in addition to any other
rights to indemnification or contribution which any indemnified party may have
pursuant to law or contract and shall remain operative and in full force and
effect regardless of any investigation made by or on behalf of any indemnified
party and shall survive the transfer of any of the Registrable Securities by the
Purchasers.

                        (f)      Indemnification Payments. The indemnification
and contribution required by this Section 2.6 shall be made by periodic payments
of the amount thereof during the course of the investigation or defense, as and
when bills are received or expense, loss, damage or liability is incurred.

            2.7      Unlegended Certificates. In connection with the offering of
any Registrable Securities registered pursuant to this Section 2, the Company
shall (i) facilitate the timely preparation and delivery to the Purchasers and
the underwriters, if any, participating in such offering, of unlegended
certificates representing ownership of such Registrable Securities being sold in
such denominations and registered in such names as requested by the Purchasers
or such underwriters and (ii) instruct any transfer agent and registrar of such
Registrable Securities to release any stop transfer orders with respect to any
such Registrable Securities.

            2.8      Manner of Sale. So long as the Purchasers own in excess of
2.5% of the fully diluted Common Stock (after giving effect to the exercise of
all

-16-



--------------------------------------------------------------------------------



outstanding options, warrants and other rights to purchase Common Stock whether
or not such options, warrants or other rights are then exercisable (the
“Threshold Amount”)), the Purchasers agree that, except as provided below or
except with the written consent of the Company (which consent shall not be
unreasonably withheld), the Purchasers shall sell or otherwise effectuate a
distribution of Registrable Securities included in a registration effected
pursuant to Section 2.1 or in a registration effected by the Company for its own
account in which the Purchasers elect, pursuant to Section 2.2, to include
Registrable Securities, only (i) pursuant to one or more firm commitment
underwritten public offerings or (ii) in one or more block trades.
Notwithstanding anything to the contrary set forth above, at any time while the
Purchasers own an amount of Common Stock in excess of the Threshold Amount, the
Purchasers shall have the right to effectuate a distribution of Registrable
Securities included in a registration effected pursuant to Section 2.1 or in a
registration effected by the Company for its own account in which the Purchasers
elect, pursuant to Section 2.2, to include Registrable Securities, in any other
manner, including pursuant to a Shelf Registration Statement, if in the opinion
of a nationally recognized investment banker selected by the Company and the
Purchasers, distributions of Registrable Securities made in the manner proposed
by the Purchasers would not adversely affect the market for the Common Stock.
Nothing contained herein shall be deemed to restrict the Purchasers from
transferring any of the Common Stock at any time. In the event the Purchasers
elect, pursuant to Section 2.2, to include Registrable Securities in any
registration effected by the Company for the account of any other stockholder
triggering such registration, the Purchasers shall sell or otherwise effectuate
a distribution of Registrable Securities pursuant to such registration subject
to the same manner of sale limitations as are applicable to such other
stockholder in such registration.

            2.9      No Required Sale. Nothing in this Agreement shall be deemed
to create an independent obligation on the part of the Purchasers to sell any
Registrable Securities pursuant to any effective registration statement.

      3.      Rule 144. The Company shall take all actions reasonably necessary
to enable holders of Registrable Securities to sell such securities without
registration under the Securities Act within the limitation of the exemptions
provided by (i) Rule 144, or (ii) any similar rule or regulation hereafter
adopted by the Commission including, without limiting the generality of the
foregoing, filing on a timely basis all reports required to be filed by the
Exchange Act. Upon the request of the Purchasers, the Company will deliver to
such holder a written statement as to whether it has complied with such
requirements.

      4.      Amendments and Waivers. This Agreement may be amended, modified or
supplemented only by written agreement of the party against whom enforcement of
such amendment, modification or supplement is sought.

      5.      [INTENTIONALLY OMITTED].

-17-



--------------------------------------------------------------------------------



      6.      Notice. All notices and other communications hereunder shall be in
writing and, unless otherwise provided herein, shall be deemed to have been
given when received by the party to whom such notice is to be given at its
address set forth below, or such other address for the party as shall be
specified by notice given pursuant hereto:

      (a) If to the Purchasers, to:   c/o Forstmann Little & Co. 767 Fifth
Avenue New York, NY 10153 Attention: Sandra J. Horbach   With a copy to:  
Fried, Frank, Harris, Shriver & Jacobson One New York Plaza New York, NY 10004
Attention: Robert C. Schwenkel, Esq.   (b) If to the Company, to it at:   XO
Communications, Inc. 11111 Sunset Hills Road Reston, VA 20190 Attn: Gary D.
Begeman, Esq.   with a copy to:   Willkie Farr & Gallagher 787 Seventh Avenue
New York, NY 10019 Attn: Bruce R. Kraus, Esq.

      7.      Assignment; Third Party Beneficiaries. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors and permitted assigns. This Agreement may
not be assigned by the Company, without the prior written consent of the
Purchasers. The Purchasers may, at their election, at any time or from time to
time, assign their rights under this Agreement, in whole or in part, to any
Affiliate (as defined in the Amendment and Stock Purchase Agreement) or any
purchaser or other transferee of shares of Common Stock held by them; provided,
however, that any rights to withdraw shares from inclusion in a registration
statement pursuant to Section 2 shall be made only by the Purchasers for
themselves and all such purchasers and transferees; and provided further, that
no such

-18-



--------------------------------------------------------------------------------



assignment will increase the total number of registrations pursuant to
Section 2.1 or underwritten offerings the Company is required to effect
hereunder.

      8.      Remedies. The parties hereto agree that money damages or other
remedy at law would not be sufficient or adequate remedy for any breach or
violation of, or a default under, this Agreement by them and that, in addition
to all other remedies available to them, each of them shall be entitled to an
injunction restraining such breach, violation or default or threatened breach,
violation or default and to any other equitable relief, including without
limitation specific performance, without bond or other security being required.
In any action or proceeding brought to enforce any provision of this Agreement
(including the indemnification provisions thereof), the successful party shall
be entitled to recover reasonable attorneys’ fees in addition to its costs and
expenses and any other available remedy.

      9.      No Inconsistent Agreements. The Company will not, on or after the
date of this Agreement, enter into any agreement with respect to its securities
which is inconsistent with the rights granted to the Purchasers in this
Agreement or otherwise conflicts with the provisions hereof. The Company further
represents and warrants that the rights granted to the Purchasers hereunder do
not in any way conflict with and are not inconsistent with any other agreements
to which the Company is a party or by which it is bound.

      10.      Descriptive Headings. The descriptive headings of the several
sections and paragraphs of this Agreement are inserted for reference only and
shall not control or otherwise affect the meaning hereof.

      11.      Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights and obligations of the parties hereto shall be
governed by, the laws of the State of New York, without giving effect to the
conflicts of law principles thereof. Each of the parties hereto hereby
irrevocably and unconditionally consents to submit to the exclusive jurisdiction
of the courts of the State of New York and the United States of America located
in the County of New York for any action or proceeding arising out of or
relating to this Agreement and the transactions contemplated hereby (and agrees
not to commence any action or proceeding relating thereto except in such
courts), and further agrees that service of any process, summons, notice or
document by U.S. registered mail to its respective address set forth in
Section 6 hereof shall be effective service of process for any action or
proceeding brought against it in any such court. Each of the parties hereto
hereby irrevocably and unconditionally waives any objection to the laying of
venue of any action or proceeding arising out of this Agreement or the
transactions contemplated hereby in the courts of the State of New York or the
United States of America located in the County of New York, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

-19-



--------------------------------------------------------------------------------



      12.      Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.

      13.      Invalidity of Provision. The invalidity or unenforceability of
any provision of this Agreement in any jurisdiction shall not affect the
validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of this Agreement, including that
provision, in any other jurisdiction. If any restriction or provision of this
Agreement is held unreasonable, unlawful or unenforceable in any respect, such
restriction or provision shall be interpreted, revised or applied in a manner
that renders it lawful and enforceable to the fullest extent possible under law.

      14.      Further Assurances. Each party hereto shall do and perform or
cause to be done and performed all further acts and things and shall execute and
deliver all other agreements, certificates, instruments, and documents as any
other party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

      15.      Entire Agreement; Effectiveness. This Agreement constitutes the
entire agreement, and supersedes all prior agreements and understandings
(including, without limitation, the Existing Registration Rights Agreement),
oral and written, between the parties hereto with respect to the subject matter
hereof.

-20-



--------------------------------------------------------------------------------



      IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
and delivered by their respective officers thereunto duly authorized.

  XO COMMUNICATIONS, INC     By: /s/ Daniel F. Akerson

--------------------------------------------------------------------------------

Name: Daniel F. Akerson
Title: Chairman and Chief Executive
Officer   PURCHASERS:   FORSTMANN LITTLE & CO. SUBORDINATED DEBT AND
EQUITY MANAGEMENT BUYOUT PARTNERSHIP-VII, L.P.     By: FLC XXXIII Partnership
its general partner   By: /s/ Winston W. Hutchins

--------------------------------------------------------------------------------

Winston W. Hutchins,
a general partner   FORSTMANN LITTLE & CO. EQUITY
PARTNERSHIP-VI, L.P.   By: FLC XXXII Partnership, L.P.
its general partner     By: /s/ Winston W. Hutchins

--------------------------------------------------------------------------------

Winston W. Hutchins,
a general partner

-21-



--------------------------------------------------------------------------------

    FL FUND, L.P.   By: FLC XXXI Partnership, L.P.
its general partner   By: FLC XXIX Partnership, L.P.
a general partner     By: /s/ Winston W. Hutchins

--------------------------------------------------------------------------------

Winston W. Hutchins,
a general partner

-22-